Beasley, J.
(dissenting). In this case the trial judge, in writing, rendered an opinion and made findings of fact. Judgment was entered in accordance with his opinion and findings, granting plaintiff specific performance of an oral agreement.
The majority affirm the findings and the grant of specific performance. It is only with respect to the implementing provisions of the judgment that the majority do not affirm.
The majority would require plaintiff to qualify and be accepted as mortgagor within a short period of time so as to release defendants from any liability on the mortgage or, in the event of failure, to lose all her interest in the subject real property. Noting that on this record plaintiff is a single woman and taking judicial notice of the difficulty that a single woman often has in qualifying for a real estate mortgage, I find the possibility of such a penalty inequitable.
Plaintiff should be entitled to specific performance of the oral agreement upon payment of the one thousand one hundred ($1,100) dollars plus interest, but I would not penalize her if she is unable to obtain a release of defendants by the mortgage holder. If plaintiff pays the mortgage according to its terms, I see no harm to defendants.
The only way defendants would possibly be hurt would be if plaintiff defaulted in paying the mortgage, the mortgage was foreclosed and an insufficient amount was realized at the foreclosure sale *691to satisfy the then balance on the mortgage and the mortgagee then sought and obtained a deficiency judgment against defendants.
Although that contingency seems unlikely, defendants should be protected against it. I assume by continuing jurisdiction the trial judge intended to afford such protection and to see that equity was done.
Therefore, I would affirm.